Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 22-23 are objected to because of the following informalities:  It is not clear how load resistor circuit includes a capacitor.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 21-24, 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pauwels et al. (US 4282486) in view of Maher (US 5777468).
Regarding claims 1, 2 and 21-23, Pauwels et al. (hereafter Pauwels) at least at fig. 1-2 discloses an electronic sensor comprising: 
a signal generator [41] configured to output a first excitation signal [48 as an example] and a second excitation signal [49 as an example]; and 
[LVPT 1] connected to the signal generator to receive the first excitation signal and the second excitation signal, the variable differential transformer including: a primary coil [8 as an example]; a first secondary coil [6 as an example] connected to the signal generator; a second secondary coil [7 as an example] connected to the signal generator; and a core [core 14] disposed at least partially in a magnetic field [see 1st paragraph of “SUMMARY OF THE INVENTION”] generated via the first secondary coil and the second secondary coil and the first excitation signal and the second excitation signal; 
a first load circuit [portion of 47 for 44 that outputs 48] connected between the signal generator and the first secondary coil; and a second load circuit [portion of 47 for 45 that outputs 49] connected between the signal generator and the second secondary coil.
wherein a phase of an output signal of the primary coil corresponds to a position of the core [see ABSTACT]. 
Pauwels is silent about said first and second load circuits are resistor circuits. Maher at fig. 2 and lines 45-67 of column 3 and lines 1-5 of column 4 discloses resistor circuits (load matching resistors) [R1, R2 and R3, R4 as an example] to determine magnitude of the output as further stated. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify Pauwels as taught by Maher, in order to obtain advantages that Maher has to offer.  
Regarding claims 4 and 24, Pauwels at least at fig. 1-2 and at lines 1-7, 25-30 of column 6 discloses the first excitation signal includes a first phase and the second  [see 54-68 of col. 2 and lines 1-15 of col. 3].
Regarding claims 6, 26 and 28, Pauwels at least at fig. 1-2 and at lines 17-30 of column 3 discloses the first excitation signal includes a constant frequency and the second excitation signal includes the constant frequency [see lines 54-65 of column 1], wherein the first constant frequency is the same [lines 3-6 of column 7] as the second constant frequency.
Regarding claim 8, Pauwels at least at fig. 1-2 the primary coil is disposed at least partially in the magnetic field [see “magnetic fluxes”]. 
Regarding claims 9 and 29, Pauwels at least at fig. 1-2 and at line 60 of column 10 to line 10 of column 11 discloses the first excitation signal and the second excitation signal are sinusoidal with different phases. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 13, 2021